           Case 3:21-cv-01118-AGT Document 1 Filed 02/15/21 Page 1 of 14



   Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com
   WEISSLAW LLP
 2 9100 Wilshire Blvd., #725 E.
   Beverly Hills, CA 90210
 3 Telephone: 310/208-2800
   Facsimile: 310/209-2348
 4
   Attorneys for Plaintiff
 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10

11    MICHAEL KENT,                                    )   Case No.
                                                       )
12                         Plaintiff,                  )
                                                       )
13                                                     )   COMPLAINT FOR
                     vs.                               )   VIOLATIONS OF THE
14                                                     )   FEDERAL SECURITIES LAWS
      S&P GLOBAL INC., RICHARD E.                      )
15    THORNBURGH, MARCO ALVERA,                        )   JURY TRIAL DEMANDED
      WILLIAM J. AMELIO, WILLIAM D.                    )
16    GREEN, CHARLES E. HALDEMAN, JR.,                 )
                                                       )
      STEPHANIE C. HILL, REBECCA JACOBY,               )
17
      MONIQUE F. LEROUX, IAN PAUL                      )
18    LIVINGSTON, MARIA R. MORRIS,                     )
      DOUGLAS L. PETERSON, EDWARD B.                   )
19    RUST, JR., and KURT L. SCHMOKE,                  )
                                                       )
20                           Defendants.
21

22          Plaintiff Michael Kent (“Plaintiff”), by and through his undersigned counsel, for his complaint
23 against defendants, alleges upon personal knowledge with respect to himself, and upon information

24
     and belief based upon, inter alia, the investigation of counsel as to all other allegations herein, as
25
     follows:
26

27

28
                                          -1-
                COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:21-cv-01118-AGT Document 1 Filed 02/15/21 Page 2 of 14




                                       NATURE OF THE ACTION
 1

 2          1.      Plaintiff brings this action against S&P Global Inc. (“S&P” or the “Company”) and

 3 the members of its Board of Directors (the “Board” or the “Individual Defendants”) for their

 4 violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”),

 5
     15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule 14a-9, 17
 6
     C.F.R. § 240.14a-9, arising out of their attempt to merge S&P with IHS Markit Ltd. (“IHS Markit”)
 7
     through S&P’s wholly owned subsidiary, Sapphire Subsidiary, Ltd. (the “Proposed Transaction”).
 8
            2.      On November 30, 2020, S&P announced that it had entered into an Agreement and
 9

10   Plan of Merger (the “Merger Agreement”) pursuant to which, each IHS Markit stockholder will

11   receive 0.2838 shares of S&P common stock for each share of IHS Markit common stock they own.
12          3.      On January 22, 2021, S&P filed a Form 424B3 Prospectus (the “Prospectus”) with the
13
     SEC. The Prospectus is materially deficient and misleading because, inter alia, it fails to disclose
14
     material information regarding: (i) IHS Markit’s and S&P’s financial projections and the data and
15
     inputs underlying the financial analyses performed by Goldman, Sachs & Co. LLC (“Goldman”); and
16

17 (ii) Goldman’s potential conflicts of interest. Without additional information, the Prospectus is

18 materially misleading in violation of the federal securities laws.

19          4.      The stockholder vote to approve the issuance of S&P common stock in connection
20 with the Proposed Transaction (“Share Issuance”) is forthcoming. Under the Merger Agreement,

21
     following a successful stockholder vote, the Proposed Transaction will be consummated. For these
22
     reasons and as set forth in detail herein, Plaintiff seeks to enjoin defendants from conducting the
23
     stockholder vote on the Share Issuance unless and until the material information discussed below is
24

25 disclosed to the holders of the Company common stock, or, in the event the Proposed Transaction is

26 consummated, to recover damages resulting from the defendants’ violations of the Exchange Act.

27                                    JURISDICTION AND VENUE
28
                                           -2-
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:21-cv-01118-AGT Document 1 Filed 02/15/21 Page 3 of 14




            5.      This Court has jurisdiction over the claims asserted herein for violations of Sections
 1

 2 14(a) and 20(a) of the Exchange Act and Rule 14a-9 promulgated thereunder pursuant to Section 27

 3 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. §1331 (federal question jurisdiction).

 4          6.      The Court has jurisdiction over defendants because each defendant is either a
 5
     corporation that conducts business in and maintains operations in this District, or is an individual who
 6
     has sufficient minimum contacts with this District so as to render the exercise of jurisdiction by this
 7
     Court permissible under traditional notions of fair play and substantial justice.
 8
            7.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §
 9

10 78aa, as well as under 28 U.S.C. § 1391 because: (i) the Company maintains and operates executive

11 offices located in this District; (ii) one or more of the defendants either resides in or maintains offices

12 in this District; and (iii) defendants have received substantial compensation in this District by doing

13
     business here and engaging in numerous activities that had an effect in this District.
14
                                                THE PARTIES
15
            8.      Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of S&P.
16

17          9.      Defendant S&P is a New York corporation, with its principal executive offices located

18 at 55 Water Street New York, New York 10041. The Company also has offices located at One

19 California Street, 31st Floor, San Francisco, CA 94111. S&P’s common stock trades on the New

20 York Stock Exchange under the ticker symbol “SPGI.”

21
            10.     Defendant Richard E. Thornburgh has served as the Company’s Non-Executive
22
     Chairman since September 2020 and a director since 2011.
23
            11.     Defendant Marco Alvera has served as a director of the Company since 2017.
24

25          12.     Defendant William J. Amelio has served as a director of the Company since 2019.

26          13.     Defendant William D. Green has served as a director of the Company since 2011.

27

28
                                           -3-
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:21-cv-01118-AGT Document 1 Filed 02/15/21 Page 4 of 14




            14.    Defendant Charles E. Haldeman, Jr. has served as a director of the Company since
 1

 2 September 2012.

 3          15.    Defendant Stephanie C. Hill has served as a director of the Company since 2017.

 4          16.    Defendant Rebecca Jacoby has served as a director of the Company since 2014.
 5
            17.    Defendant Monique F. Leroux has served as a director of the Company since 2016.
 6
            18.    Defendant Ian Paul Livingston has served as a director of the Company since
 7
     September 2020.
 8
            19.    Defendant Maria R. Morris has served as a director of the Company since 2016.
 9

10          20.    Defendant Douglas L. Peterson (“Peterson”) has served as President and Chief

11 Executive Officer of the Company since November 2013 and a director since 2013.

12          21.    Defendant Edward B. Rust, Jr. has served as a director of the Company since 2001.
13
            22.    Defendant Kurt L. Schmoke has served as a director of the Company since 2003.
14
            23.    Defendants identified in paragraphs 10-22 are referred to herein as the “Board” or the
15
     “Individual Defendants.”
16

17          24.    Relevant non-party IHS Markit is a Bermuda corporation, with its principal executive

18 offices located at Fourth Floor, Ropemaker Place, 25 Ropemaker Street, London, England EC2Y

19 9LY. IHS Markit is a world leader in critical information, analytics and solutions for major industries

20 and markets worldwide. IHS Markit’s common stock trades on the New York Stock Exchange under

21
     the ticker symbol “INFO.”
22

23                                SUBSTANTIVE ALLEGATIONS

24 Background of the Company and the Proposed Transaction

25          25.    S&P is a leading provider of transparent and independent ratings, benchmarks,
26
     analytics and data to the capital and commodity markets worldwide. The capital markets include
27
     asset managers, investment banks, commercial banks, insurance companies, exchanges, trading firms
28
                                         -4-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:21-cv-01118-AGT Document 1 Filed 02/15/21 Page 5 of 14




     and issuers; and the commodity markets include producers, traders and intermediaries within energy,
 1

 2 metals, petrochemicals and agriculture. S&P serves its global customers through a broad range of

 3 products and services available through both third-party and proprietary distribution channels.

 4          26.     On October 27, 2020, S&P announced its third quarter 2020 financial results. For the
 5
     quarter, S&P reported revenue of $1.846 billion, an increase of 9% compared to the same period in
 6
     2019, adjusted net income of $689 million, a 14% increase compared to the third quarter 2019, and
 7
     adjusted diluted earnings per share of $2.85, a 16% increase from the third quarter 2019. Defendant
 8
     Peterson commented on the results, stating:
 9

10          S&P Global has a collection of strong and resilient businesses that continued to
            perform well in the current environment. The demand for our ratings, benchmarks,
11          research, data, and analytics is greater than ever during uncertain and volatile markets.
            Two years ago, we established a number of growth initiatives. It is very encouraging
12          to see so many of these investments result in new products that we have launched this
            year. This is particularly true with our ESG investments and the traction that our new
13
            ESG products are gaining in the marketplace.
14
            27.     On November 30, 2020, S&P and IHS Markit issued a joint press release announcing
15
     the Proposed Transaction. The press release states, in relevant part:
16

17          NEW YORK and LONDON, Nov. 30, 2020 -- S&P Global (NYSE: SPGI) and IHS
            Markit (NYSE: INFO) today announced they have entered into a definitive merger
18          agreement to combine in an all-stock transaction which values IHS Markit at an
            enterprise value of $44 billion, including $4.8 billion of net debt. The transaction
19          brings together two world-class organizations, a unique portfolio of highly
            complementary assets in attractive markets and cutting-edge innovation and
20          technology capability to accelerate growth and enhance value creation.
21
            Under the terms of the merger agreement, which has been unanimously approved by
22          the Boards of Directors of both companies, each share of IHS Markit common stock
            will be exchanged for a fixed ratio of 0.2838 shares of S&P Global common stock.
23          Upon completion of the transaction, current S&P Global shareholders will own
            approximately 67.75% of the combined company on a fully diluted basis, while IHS
24          Markit shareholders will own approximately 32.25%.
25
            S&P Global and IHS Markit’s unique and highly complementary assets will leverage
26          cutting-edge innovation and technology capability, including Kensho and the IHS
            Markit Data Lake, to enhance the customer value proposition and provide the
27          intelligence customers need to make decisions with conviction. Serving a global
            customer base across financial information and services, ratings, indices, commodities
28
                                         -5-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:21-cv-01118-AGT Document 1 Filed 02/15/21 Page 6 of 14




      and energy, and transportation and engineering, the pro forma company will provide
 1    differentiated solutions important to the workflows of many of the world's leading
 2    companies.

 3    The transaction creates a pro forma company with increased scale, world-class
      products in core markets and strong joint offerings in high-growth adjacencies,
 4    including private assets, small and medium enterprises (“SME”), counterparty risk
      management, supply chain and trade and alternative data. Combined, the two
 5
      companies will provide comprehensive solutions across data, platforms, benchmarks
 6    and analytics in ESG, climate and energy transition.

 7    Douglas Peterson, President and Chief Executive Officer of S&P Global, will serve as
      CEO of the combined company. Lance Uggla, Chairman and Chief Executive Officer
 8    of IHS Markit, will stay on as a special advisor to the company for one year following
      closing.
 9

10    “Through this exciting combination, we are able to better serve our markets and
      customers by creating new value and insights,” said Mr. Peterson. “This merger
11    increases scale while rounding out our combined capabilities, and accelerates and
      amplifies our ability to deliver customers the essential intelligence needed to make
12    decisions with conviction. We are confident that the strengths of S&P Global and IHS
13    Markit will enable meaningful growth and create attractive value for all stakeholders.
      We have been impressed by the IHS Markit team and look forward to welcoming the
14    talented IHS Markit employees to S&P Global.”

15    “This transaction is a win for both IHS Markit and S&P Global as we leverage our
      respective strengths in information, data science, research and benchmarks,” said Mr.
16    Uggla. “Our highly complementary products will deliver a broader set of offerings
17    across multiple verticals for the benefit of our customers, employees and shareholders.
      Our cultures are well aligned, and the combined company will provide greater career
18    opportunities for employees. We look forward to bringing together our teams to
      realize the potential of this combination.”
19
      Strategic Rationale – Powering the Markets of the Future
20

21       •   Greater scale and business mix: The transaction creates a combined business
             with increased scale and world-class products in core market segments. The
22           combined company will have balanced earnings across major industry
             segments and a resilient portfolio, providing additional financial flexibility to
23           pursue value-creating opportunities.
24       •   Creates strong offerings in high-growth adjacencies: The combined
             company will be differentiated in attractive high-growth adjacencies, including
25           ESG, climate and energy transition, private assets and SME, counterparty risk
             management, supply chain and trade, and alternative data, which together
26           represent $20 billion of total addressable market, growing at least 10%
             annually. As part of its ongoing commitment to remain on the cutting edge of
27           technology and innovation, the combined company will continue to deploy
28           well above $1 billion annually on technology.
                                   -6-
         COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:21-cv-01118-AGT Document 1 Filed 02/15/21 Page 7 of 14




         •   Increased customer value proposition: The transaction brings together both
 1
             companies' customer-first cultures and broadens their combined reach across
 2           client segments, workflows and use cases. The pro forma organization will
             serve diverse customer segments across financial services, corporates and
 3           governments with differentiated data and intelligence, including the potential
             to link and create novel insights from new data set combinations. S&P Global
 4           and IHS Markit's complementary product portfolios are expected to enable the
             combined company to serve new and expanded customer use cases in existing
 5
             and new geographies.
 6       •   Best-in-Class talent: The combined company will benefit from two best-in-
             class workforces with deep expertise and strong, complementary cultures
 7           focused on serving the global needs of customers. As a single organization, the
             collective workforce will benefit from expanded opportunities for career
 8           development and growth.
 9
      Financial Benefits – Strong Financial Profile and Outlook
10
         •   Enhanced growth profile: The pro forma company will have 76% recurring
11           revenue and expects to realize 6.5-8.0% annual organic revenue growth in
             2022 and 2023, balanced across major industry segments.
12
         •   Increased profitability: The combined company will target 200 basis points
13           of annual EBITA margin expansion.
         •   Attractive synergy opportunities and earnings accretion: The transaction is
14           expected to be accretive to earnings by the end of the second full year post-
             closing. The combined company expects to deliver annual run-rate cost
15           synergies of approximately $480 million, with approximately $390 million of
16           those expected by the end of the second year post-closing, and $350 million in
             run-rate revenue synergies for an expected total run-rate EBITA impact of
17           approximately $680 million by the end of the fifth full year after closing.
         •   Maintains strong balance sheet to pursue further growth: The combined
18           company is expected to maintain a strong balance sheet and credit profile, with
             pro forma annual revenue of more than $11.6 billion. S&P Global intends to
19
             maintain a prudent and flexible capital structure and will target leverage of 2.0-
20           2.5x EBITA, on an agency-adjusted basis.
         •   Enhanced free cash flow generation to support attractive capital return:
21           The combined company expects to generate annual free cash flow exceeding
             $5 billion by 2023, with a targeted dividend payout ratio of 20-30% of adjusted
22           diluted EPS and a targeted total capital return of at least 85% of free cash flow
23           between dividends and share repurchases. Both companies expect to maintain
             their current dividend policies until the close of the transaction.
24
      Management and Board
25
      Following closing, the Company will be headquartered in New York with a substantial
26    presence in key global markets across North America, Latin America, EMEA and Asia
27    Pacific.

28
                                  -7-
        COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:21-cv-01118-AGT Document 1 Filed 02/15/21 Page 8 of 14




            The combined company is committed to retaining a strong, highly qualified and
 1          diverse Board that has the appropriate skills, knowledge and experience to oversee the
 2          company and its long-term strategic growth and performance. The combined
            company's Board of Directors will include the current S&P Global Board of Directors
 3          and four directors from the IHS Markit Board. Richard Thornburgh, current Chairman
            of S&P Global, will serve as Chairman of the combined company.
 4
            The leadership team will comprise senior leaders from both organizations. Ewout
 5
            Steenbergen, Executive Vice President and Chief Financial Officer of S&P Global,
 6          will serve as Chief Financial Officer of the combined company.

 7          The transition and integration of the combined company will be led by executives from
            both S&P Global and IHS Markit. The approach to integration planning will draw
 8          from the best practices of both companies to ensure continuity for customers,
            employees and other stakeholders.
 9

10          Timing and Approvals

11          The transaction is expected to close in the second half of 2021, subject to, among other
            things, the expiration or termination of the applicable waiting periods under the Hart-
12          Scott-Rodino Antitrust Improvements Act of 1976, as amended, other antitrust and
13          regulatory approvals, and other customary closing conditions. The transaction
            requires the approval of shareholders of both S&P Global and IHS Markit and is not
14          subject to any financing conditions.

15 The Prospectus Misleads S&P Stockholders by Omitting Material Information

16          28.    On January 22, 2021, defendants filed the materially misleading and incomplete
17
     Prospectus with the SEC. Designed to convince S&P’s stockholders to vote in favor of the Proposed
18
     Transaction, the Prospectus is rendered misleading by the omission of critical information
19
     concerning: (i) IHS Markit’s and S&P’s financial projections and the data and inputs underlying the
20

21 financial analyses performed by Goldman; and (ii) Goldman’s potential conflicts of interest.

22 Material Omissions Concerning IHS Markit’s and S&P’s Financial Projections and Goldman’s
   Financial Analyses
23
         29.    The Prospectus omits material information regarding IHS Markit’s and S&P’s
24

25 financial projections.

26          30.    With respect to the “S&P Global Projections for S&P Global,” “S&P Global

27 Projections for IHS Markit,” “S&P Global Projections for the Combined Company,” “IHS Markit

28
                                         -8-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:21-cv-01118-AGT Document 1 Filed 02/15/21 Page 9 of 14




     Projections for IHS Markit,” and “IHS Markit Projections for S&P Global,” the Prospectus fails to
 1

 2 disclose the line items underlying unlevered free cash flows.

 3          31.     With respect to the “S&P Global Projections for S&P Global” and “IHS Markit

 4 Projections for S&P Global,” the Prospectus fails to disclose Adjusted EBITDA.

 5
            32.     With respect to the “S&P Global Projections for IHS Markit,” the Prospectus fails to
 6
     disclose: (i) adjusted net income; and (ii) adjusted diluted EPS.
 7
            33.     With respect to the “S&P Global Projections for the Combined Company,” the
 8
     Prospectus fails to disclose: (i) adjusted EBITDA; and (ii) adjusted net income attributable to common
 9

10 shareholders.

11          34.     The Prospectus also omits material information with respect to Goldman’s financial
12 analyses.

13
            35.     The Prospectus describes Goldman’s fairness opinion and the various valuation
14
     analyses performed in support of its opinion. However, the description of Goldman’s fairness opinion
15
     and analyses fails to include key inputs and assumptions underlying these analyses. Without this
16

17 information, as described below, S&P’s public stockholders are unable to fully understand these

18 analyses and, thus, are unable to determine what weight, if any, to place on Goldman’s fairness

19 opinion in determining whether to vote in favor of the Share Issuance.

20          36.     With respect to Goldman’s Illustrative Discounted Cash Flow Analysis of S&P,
21
     Illustrative Discounted Cash Flow Analysis of IHS Markit and Illustrative Pro Forma Discounted
22
     Cash Flow Analysis, the Prospectus fails to disclose: (i) the terminal year free cash flow used in each
23
     of the analyses; (ii) how the terminal year free cash flows were calculated; (iii) Goldman’s basis for
24

25 using free cash flow as opposed to unlevered free cash flow to derive the terminal values; and (iv) the

26 individual inputs and assumptions underlying the discount rates ranging from 6.0% to 6.5%, used in

27

28
                                         -9-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:21-cv-01118-AGT Document 1 Filed 02/15/21 Page 10 of 14




     each of the analyses; and (vi) the net debt figures and the number of fully diluted outstanding shares
 1

 2 used in each of the analyses.

 3          37.      With respect to Goldman’s Illustrative Present Value of Total Future Shareholder

 4 Value Analysis of S&P, Illustrative Present Value of Total Future Shareholder Value Analysis of IHS

 5
     Markit and Illustrative Pro Forma Present Value of Total Future Shareholder Value Analysis, the
 6
     Prospectus fails to disclose the adjustments for interim dividends and share repurchases utilized in
 7
     the analyses.
 8
            38.      Without such undisclosed information, S&P stockholders cannot evaluate for
 9

10 themselves whether the financial analyses performed by Goldman were based on reliable inputs and

11 assumptions or whether they were prepared with an eye toward ensuring that positive fairness

12 opinions could be rendered in connection with the Proposed Transaction. In other words, full

13
     disclosure of the omissions identified above is required in order to ensure that stockholders can fully
14
     evaluate the extent to which Goldman’s opinion and analyses should factor into their decision whether
15
     to vote in favor of or against the Proposed Transaction.
16

17          39.      The omission of this material information renders certain portions of the Prospectus

18 materially misleading, including, inter alia, the following sections of the Prospectus: “Certain

19 Unaudited Prospective Financial Information” and “Opinion of S&P Global’s Financial Advisor.”

20 Material Omissions Concerning Goldman’s Potential Conflicts of Interest

21
            40.      The Prospectus fails to disclose material information concerning the potential conflicts
22
     of interest faced by Goldman.
23
            41.      The engagement letter between S&P and Goldman provides for a transaction fee of
24

25 $45 million plus an additional fee of up to $7.5 million which may be payable at the sole discretion

26 of S&P, all of which is contingent upon consummation of the merger. The Prospectus, however, fails

27

28
                                        - 10 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:21-cv-01118-AGT Document 1 Filed 02/15/21 Page 11 of 14




     to disclose the parameters and criteria Goldman needs to satisfy to receive the discretionary fee and
 1

 2 whether the Company anticipates paying Goldman the additional fee.

 3          42.     Full disclosure of investment banker compensation and all potential conflicts is

 4 required due to the central role played by investment banks in the evaluation, exploration, selection,

 5
     and implementation of strategic alternatives.
 6
            43.     The omission of this material information renders certain portions of the Prospectus
 7
     materially misleading, including, inter alia, the following section of the Prospectus: “Opinion of S&P
 8
     Global’s Financial Advisor.”
 9

10          44.     Accordingly, Plaintiff seeks injunctive and other equitable relief to prevent the

11 irreparable injury that Company stockholders will continue to suffer absent judicial intervention.

12                                          CLAIMS FOR RELIEF
13                                                   COUNT I
14
                   Claims Against All Defendants for Violations of Section 14(a) of the
15                      Exchange Act and Rule 14a-9 Promulgated Thereunder

16          45.     Plaintiff repeats all previous allegations as if set forth in full.
17          46.     During the relevant period, defendants disseminated the false and misleading
18
     Prospectus specified above, which failed to disclose material facts necessary to make the statements,
19
     in light of the circumstances under which they were made, not misleading in violation of Section
20
     14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.
21

22          47.     By virtue of their positions within the Company, the defendants were aware of this

23 information and of their duty to disclose this information in the Prospectus. The Prospectus was

24 prepared, reviewed, and/or disseminated by the defendants. It misrepresented and/or omitted material

25 facts, including material information about the Company’s and IHS Markit’s financial projections,

26
     the data and inputs underlying the financial valuation analyses that support the fairness opinion
27

28
                                        - 11 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:21-cv-01118-AGT Document 1 Filed 02/15/21 Page 12 of 14




     provided by Goldman, and Goldman’s potential conflicts of interest. The defendants were at least
 1

 2 negligent in filing the Prospectus with these materially false and misleading statements.

 3          48.     The omissions and false and misleading statements in the Prospectus are material in

 4 that a reasonable stockholder would consider them important in deciding how to vote on the Share

 5
     Issuance.
 6
            49.     By reason of the foregoing, the defendants have violated Section 14(a) of the Exchange
 7
     Act and SEC Rule 14a-9(a) promulgated thereunder.
 8
            50.     Because of the false and misleading statements in the Prospectus, Plaintiff is
 9

10 threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive relief

11 is appropriate to ensure defendants’ misconduct is corrected.

12                                                  COUNT II
13                             Claims Against the Individual Defendants for
14                             Violations of Section 20(a) of the Exchange Act

15          51.     Plaintiff repeats all previous allegations as if set forth in full.

16          52.     The Individual Defendants acted as controlling persons of S&P within the meaning of
17 Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers and/or

18
     directors of S&P, and participation in and/or awareness of the Company’s operations and/or intimate
19
     knowledge of the false statements contained in the Prospectus filed with the SEC, they had the power
20
     to influence and control and did influence and control, directly or indirectly, the decision-making of
21

22 the Company, including the content and dissemination of the various statements which Plaintiff

23 contends are false and misleading.

24          53.     Each of the Individual Defendants was provided with or had unlimited access to copies
25 of the Prospectus and other statements alleged by Plaintiff to be misleading prior to and/or shortly

26
     after these statements were issued and had the ability to prevent the issuance of the statements or
27
     cause the statements to be corrected.
28
                                          - 12 -
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:21-cv-01118-AGT Document 1 Filed 02/15/21 Page 13 of 14




            54.     In particular, each of the Individual Defendants had direct and supervisory
 1

 2 involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

 3 the power to control or influence the particular transactions giving rise to the securities violations as

 4 alleged herein, and exercised the same.           The Prospectus at issue contains the unanimous
 5
     recommendation of each of the Individual Defendants to approve the Share Issuance. They were,
 6
     thus, directly involved in the making of the Prospectus.
 7
            55.     In addition, as the Prospectus sets forth at length, and as described herein, the
 8
     Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed
 9

10 Share Issuance. The Prospectus purports to describe the various issues and information that they

11 reviewed and considered—descriptions the Company directors had input into.

12          56.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of
13
     the Exchange Act.
14
            57.     As set forth above, the Individual Defendants had the ability to exercise control over
15
     and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-9,
16

17 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions as

18 controlling persons, these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a

19 direct and proximate result of defendants’ conduct, S&P’s stockholders will be irreparably harmed.

20                                         PRAYER FOR RELIEF
21
            WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief, including
22
     injunctive relief, in his favor on behalf of S&P, and against defendants, as follows:
23
            A.      Preliminarily and permanently enjoining defendants and all persons acting in concert
24

25                  with them from proceeding with, consummating, or closing the Proposed Transaction

26                  and any vote on the Share Issuance;

27

28
                                          - 13 -
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 3:21-cv-01118-AGT Document 1 Filed 02/15/21 Page 14 of 14




           B.      In the event defendants consummate the Proposed Transaction, rescinding it and
 1

 2                 setting it aside or awarding rescissory damages to Plaintiff;

 3         C.      Directing the Individual Defendants to disseminate a Prospectus that does not contain

 4                 any untrue statements of material fact and that states all material facts required in it or
 5
                   necessary to make the statements contained therein not misleading;
 6
           D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,
 7
                   as well as SEC Rule 14a-9 promulgated thereunder;
 8
           E.      Awarding Plaintiff the costs of this action, including reasonable allowance for
 9

10                 Plaintiff’s attorneys’ and experts’ fees; and

11         F.      Granting such other and further relief as this Court may deem just and proper.
12                                            JURY DEMAND
13         Plaintiff demands a trial by jury on all claims and issues so triable.
14
     Dated: February 15, 2021                              WEISSLAW LLP
15                                                         Joel E. Elkins

16                                                         By: /s/ Joel E. Elkins
17                                                         Joel E. Elkins
18                                                         9100 Wilshire Blvd., #725 E.
     OF COUNSEL:                                           Beverly Hills, CA 90210
19                                                         Telephone: 310/208-2800
     BRAGAR EAGEL & SQUIRE, P.C.                           Facsimile: 310/209-2348
20   Alexandra B. Raymond                                          -and-
     810 Seventh Avenue, Suite 620                         Richard A. Acocelli
21   New York, NY 10019                                    1500 Broadway, 16th Floor
     Tel: (646) 860-9158                                   New York, NY 10036
22   Fax: (212) 214-0506
     Email: raymond@bespc.com                              Telephone: 212/682-3025
23                                                         Facsimile: 212/682-3010
     Attorneys for Plaintiff
24                                                         Attorneys for Plaintiff
25

26

27

28
                                         - 14 -
                COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
